DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/29/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 12-15, 17, 21-23, 25-33 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/29/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the associated participant" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 12-15, 23, 25-27, 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cutler (US 2021/0021784 A1).

Regarding claim 1, Cutler teaches a method for capturing video image data for a video conference (Cutler, Paragraph 0004), comprising: 
receiving image display signals at a plurality of display pixels(Cutler, Figs. 1, 17 and 18, Paragraphs 0027-0028 and 0036) embedded in a panel (Cutler, Fig. 2, Paragraph 0037);
displaying a first video image with at least a first subset of the display pixels based on the received image display signals, wherein the first video image depicts a video conference participant, and the first subset of display pixels corresponds to a face of the video conference participant (Cutler, Figs. 1, 17 and 18, Paragraphs 0027-0028 and 0034-0036, The pixels displaying the face are a first subset of display pixels.); and 
capturing ambient image data (Cutler, Paragraph 0037) using a virtual camera (Cutler, Fig. 2, light field camera modules 254, Paragraphs 0037 and 0082) including a selected subset of a plurality of image-sensing devices (Cutler, Fig. 2, imaging camera 252, Paragraph 0037) disposed on the panel, wherein the selected subset of image-sensing devices is disposed adjacent the first subset of display pixels (Cutler, Fig. 2), and the selected subset of image-sensing devices is automatically selected such that a center of the virtual camera corresponds spatially to the face of the video conference participant displayed on the panel (Cutler, Figs. 1, 17 and 18, Paragraphs 0035-0036, 0086, 0130-0135, A subset of image-sensing devices located at the displayed face are used.).

Regarding claim 2, Cutler teaches the method of claim 1 (see claim 1 analysis), further comprising displaying a second video image depicting a second video conference participant using a second subset of the display pixels disposed away from the virtual camera (Cutler, Fig. 12, Paragraphs 0092 and 0104, Multiple participants may be displayed. A second subset of the display pixels would be used for the second participant. The second subset of the display pixels would be away from the virtual camera generating the POV for the first participant.).

Regarding claim 3, Cutler teaches the method of claim 1 (see claim 1 analysis), wherein displaying the first video image is performed simultaneously with capturing the ambient image data (Cutler, Figs. 1, 17 and 18, Paragraphs 0003 and 0028-0030).

Regarding claim 5, Cutler teaches the method of claim 1 (see claim 1 analysis), wherein the selected subset of image-sensing devices are interspersed with the first subset of display pixels (Cutler, Figs. 1, 2, 17 and 18, Paragraphs 0038-0039).

Regarding claim 7, Cutler teaches a method for facilitating a video conference (Cutler, Paragraph 0004), comprising: 
displaying a first video image of a first video conference participant using a first plurality of display pixels disposed on a panel (Cutler, Fig. 2, Paragraph 0037), such that a face of the first participant is displayed using at least a first subset of display pixels of the first plurality (Cutler, Figs. 1,12, 17 and 18, Paragraphs 0027-0028 and 0034-0036, The pixels displaying the face are a first subset of display pixels.); 
displaying a second video image of a second video conference participant using a second plurality of display pixels disposed on the panel, such that a face of the second participant is displayed using at least a second subset of display pixels of the second plurality (Cutler, Fig. 12, Paragraphs 0092 and 0104, Multiple participants may be displayed. A second subset of the display pixels would be used for the second participant.); and 
simultaneously capturing respective image data using a first virtual camera (Cutler, Fig. 2, light field camera modules 254, Paragraphs 0037 and 0082) including a first plurality of image-sensing devices (Cutler, Fig. 2, imaging camera 252, Paragraph 0037) disposed on the panel adjacent the first subset of display pixels, such that a center of the first virtual camera corresponds to the face of the first participant (Cutler, Figs. 1, 17 and 18, Paragraphs 0035-0036, 0086, 0130-0135, A subset of image-sensing devices located at the displayed face are used.), and a second virtual camera including a second plurality of image-sensing devices disposed on the panel adjacent the second subset of display pixels, such that a center of the second virtual camera corresponds to the face of the second participant (Cutler, Fig. 1, 17 and 18, Paragraphs 0035-0036, POV data is captured from a virtual camera located at the displayed location of the participants face. Fig. 12, Paragraphs 0092 and 0104, Multiple participants may be displayed. Respective POV data is transmitted to each participant.).

Regarding claim 12, Cutler teaches the method of claim 7 (see claim 7 analysis), further comprising automatically identifying the first plurality of image-sensing devices as corresponding to the face of the first participant on the panel (Cutler, Paragraph 0041, Tracking movements of the participants eyes to identify capture POV is considered to be “automatically identifying”., Paragraph 0085-0086, ).

Regarding claim 13, Cutler teaches the method of claim 7 (see claim 7 analysis), wherein the first plurality of image-sensing devices are interspersed with the first subset of display pixels on the panel, and the second plurality of image-sensing devices are interspersed with the second subset of display pixels on the panel (Cutler, Figs. 1, 2, 17 and 18, Paragraphs 0038-0039).

Regarding claim 14, Cutler teaches a method for facilitating a video conference with improved gaze parallax (Cutler, Paragraph 0004, 0026 and 0032) comprising:
 displaying respective video streams of a plurality of remote participants using respective subsets of a plurality of display pixels disposed on a panel (Cutler, Figs. 2 and 12, Paragraphs 0104, The display pixels used for each participant is a respective subsets of a plurality of display pixels.), wherein the display pixels are interspersed with a plurality of image capture devices (Cutler, Fig. 2, imaging cameras 252, Paragraph 0037-0038); and 
generating a plurality of video streams (Cutler, Paragraph 0076) using respective image data captured by respective subsets of the image capture devices, wherein each subset of image capture devices corresponds to a respective location on the panel of a corresponding one of the subsets of display pixels (Cutler, Fig. 1, 17 and 18, Paragraphs 0035-0036, POV data is captured from a virtual camera located at the displayed location of the participants face. Fig. 12, Paragraphs 0092 and 0104, Multiple participants may be displayed. Respective POV data is transmitted to teach participant.).

Regarding claim 15, Cutler teaches the method of claim 14 (see claim 14 analysis), wherein displaying the respective video streams (Cutler, Paragraph 0076) is performed simultaneously with capturing the image data (Cutler, Figs. 1, 17 and 18, Paragraphs 0003 and 0028-0030, Fig. 12, Paragraphs 0092 and 0104).

Regarding claim 23, Cutler teaches the method of claim 1 (see claim 1 analysis), wherein a first portion of the panel is flexible (Cutler, Fig. 2, The panel is the entire device. Fig. 7B, Cable 750, Paragraph 0075, The cable is a flexible portion of the panel.) and a second portion of the panel is rigid (Cutler, Fig. 3, substrate 301, Paragraph 0044), and wherein the plurality of image-sensing devices are located only on the second portion of the panel (Cutler, Figs. 2-3 and 7, The imaging cameras are only on the substrate 301 (second portion).).

Regarding claim 25, Cutler teaches the method of claim 1 (see claim 1 analysis), wherein the automatic selection is performed by a computer executing a video conferencing software application (Cutler, Figs. 1, 17 and 18, Paragraphs 0040, 0148 and 0150).

Regarding claim 26, Cutler teaches the method of claim 1 (see claim 1 analysis), further comprising automatically updating the selection of image-sensing devices included in the selected subset based on a change in position of the face of the video conference participant displayed on the panel (Cutler, Paragraphs 0041 and 0078, Movements are tracked to determine POVs to determine camera capture POVs (subset of selected image-sensing devices). POVs are determined in real-time.), such that the center of the virtual camera corresponds spatially to the face of the video conference participant displayed on the panel (Cutler, Figs. 1, 17 and 18, Paragraphs 0035-0036, 0086, 0130-0135, A subset of image-sensing devices located at the displayed face are used.).

Regarding claim 27, Cutler teaches the method of claim 26 (see claim 26 analysis), wherein automatically updating the selection of image-sensing devices is performed in real time (Cutler, Paragraphs 0032, 0041 and 0078).

Regarding claim 29, Cutler teaches the method of claim 7 (see claim 7 analysis), further comprising transmitting the image data captured using the first virtual camera to a device of the first video conference participant (Cutler, Fig. 1, Paragraphs 0027 and 0104).

Regarding claim 30, Cutler teaches the method of claim 29 (see claim 29 analysis), further comprising, simultaneously with transmitting the image data captured using the first virtual camera to the device of the first video conference participant, transmitting the image data captured using the second virtual camera to a device of the second video conference participant (Cutler, Fig. 1, Paragraphs 0027 and 0104, Multiple participants may be displayed. Respective POV data is transmitted to teach participant.).

Regarding claim 31, Cutler teaches the method of claim 7 (see claim 7 analysis), further comprising automatically updating at least one of the first and second virtual cameras based on the displayed face of the associated participant Cutler, Paragraphs 0041 and 0078, Movements are tracked to determine POVs to determine camera capture POVs (subset of selected image-sensing devices). POVs are determined in real-time.).

Regarding claim 32, Cutler teaches the method of claim 14 (see claim 14 analysis), wherein the displayed video stream of each remote participant is a light field (3D) video stream (Cutler, Paragraph 0037-0039 and 0079).

Regarding claim 33, Cutler teaches the method of claim 14 (see claim 14 analysis), wherein the generated video stream corresponding to each subset of image capture devices is a light field (3D) video stream (Cutler, Paragraph 0037-0039 and 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 2021/0021784 A1) in view of Uebbing (US 2004/0212677 A1).

Regarding claim 6, Cutler teaches he method of claim 1 (see claim 1 analysis). However, Cutler does not teach wherein all imaging devices of the plurality of imaging devices, other than the selected subset of imaging devices, are deactivated while the ambient image data is captured using the virtual camera.
In reference to Uebbing, Uebbing teaches wherein all imaging devices of the plurality of imaging devices, other than a selected subset of imaging devices, are deactivated while capturing image data (Uebbing, Fig. 5, Steps 512-518, Paragraphs 0030-0031).
These arts are analogous since they are both related to imaging devices with multiple cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of deactivating cameras with no tracking subject in view as seen in Uebbing to conserve power (Uebbing, Paragraph 0013). Therefore, the limitation “wherein all imaging devices of the plurality of imaging devices, other than the selected subset of imaging devices, are deactivated while the ambient image data is captured using the virtual camera” would be met since virtual cameras not containing the tracked participant would be turned off. 

Claim(s) 8, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 2021/0021784 A1) in view of Venkataraman et al. (US 2014/0232822 A1).

Regarding claim 8, Cutler teaches the method of claim 7 (see claim 7 analysis). However, Cutler does not teach further comprising constructing a first high-resolution image from the captured image data captured by the image-sensing devices of the first virtual camera.
In reference to Venkataraman et al. (hereafter referred as Venk), Venk teaches constructing a first high-resolution image from the captured image data captured by the image-sensing devices of the first virtual camera (Venk, Fig. 2, Paragraph 0052).
These arts are analogous since they are both related to capturing images with light field cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of generating high resolution images as seen in Venk to create images with high detail. That is, Cutler teaches combining light field data to produce an image but does not explicitly state the image is a high-resolution image. Venk explicitly states light field data is combined to produce a high resolution image. 

Regarding claim 17, Cutler teaches the method of claim 14 (see claim 14 analysis). However, Cutler does not teach wherein the image data captured by at least one of the subsets of image capture devices includes reference object image data captured from a reference object, and wherein generating the corresponding video stream includes applying a correction to the image data captured by the at least one subset based on the reference object image data.
In reference to Venk, Venk teaches wherein image data captured by at least one of a subsets of image capture devices includes reference object image data (Venk, Paragraph 0039, “reference image”) captured from a reference object (Venk, Paragraph 0038-0039, “object imaged by the corresponding pixel in the reference image”), and wherein generating a high resolution image includes applying a correction to the image data captured by the at least one subset based on the reference object image data (Venk, Paragraph 0042).
These arts are analogous since they are both related to capturing images with light field cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of generating high resolution images as seen in Venk to create images with high detail. That is, Cutler teaches combining light field data to produce an image but does not explicitly state the image is a high-resolution image. Venk explicitly states light field data is combined to produce a high resolution image. 

Regarding claim 21, Cutler teaches the method of claim 14 (see claim 14 analysis), wherein the image capturing devices have overlaping fields of view (Cutler, Fig. 10, Paragraphs 0087-0088 and 0122),  wherein generating each video stream includes constructing a respective plurality of video frames based on the image data captured by the corresponding subset of image capture devices (Cutler, Paragraph 0076 and 0104).
However, Cutler does not teach the respective plurality of video frames are high-resolution video frames.
in reference to Venkataraman et al. (hereafter referred as Venk), Venk teaches wherein image capturing devices have overlaping fields of view (Venk, Paragraphs 0037 and 0039), and constructing a high-resolution image based on captured data (Venk, Fig. 2, Paragraph 0052).
These arts are analogous since they are both related to capturing images with light field cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of generating high resolution images as seen in Venk to create images with high detail. That is, Cutler teaches combining light field data to produce an image but does not explicitly state the image is a high-resolution image. Venk explicitly states light field data is combined to produce a high resolution image. 

Regarding claim 22, Cutler teaches the method of claim 1 (see claim 1 analysis), wherein the first subset of image-sensing devices have overlaping fields of view (Cutler, Fig. 10, Paragraphs 0087-0088 and 0122). 
However, Cutler does not teach the method further comprising constructing a high-resolution image based on the captured data.
In reference to Venkataraman et al. (hereafter referred as Venk), Venk teaches wherein a first subset of image-sensing devices have overlaping fields of view (Venk, Paragraphs 0037 and 0039), and constructing a high-resolution image based on captured data (Venk, Fig. 2, Paragraph 0052).
These arts are analogous since they are both related to capturing images with light field cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of generating high resolution images as seen in Venk to create images with high detail. That is, Cutler teaches combining light field data to produce an image but does not explicitly state the image is a high-resolution image. Venk explicitly states light field data is combined to produce a high resolution image.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 2021/0021784 A1) in view of Carpenter et al. (US 2015/0189233 A1).

Regarding claim 28, Cutler teaches the method of claim 1 (see claim 1 analysis), further comprising automatically selecting the selected subset of image-sensing devices (Cutler, Paragraphs 0041 and 0078, Movements are tracked to determine POVs to determine camera capture POVs (subset of selected image-sensing devices). POVs are determined in real-time.).
However, Cutler does not teach selecting the selected subset of image-sensing devices with each displayed frame of the first video image.
In reference to Carpenter et al. (hereafter referred as Carpenter), Carpenter teaches tracking is performed for with each displayed frame of a video image (Carpenter, Paragraph 0020).
These arts are analogous since they are both related to video conference devices tracking subjects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cutler with the teaching of performing tracking in each frame as seen in Carpenter to update the location of the participants face/eyes so that the location virtual camera may be based on the most recent information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698        


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698